Order, Supreme Court, New York County, entered on September 16, 1971, setting aside a jury verdict in the sum of $30,341, and ordering a new trial unless the plaintiff accepts the sum of $20,000, unanimously reversed, on the law and the facts, the motion denied and the verdict reinstated. Appellant shall recover of respondents $60 costs and disbursements of this appeal. In this wrongful death action, although the age of the decedent was 19 years at the time of her death, in view of her earning capacity and expectancy, and the fact that she was working at the time, we are unable to say that the verdict of the jury was so grossly excessive as to shock judicial conscience or that there was not an adequate basis in the record for this verdict. (Cf. Birkett v. Knickerbocker Ice Co., 110 N. Y. 504, 508; Sitkiewitz v. Central Hudson Gas & Elec. Corp., 245 App. Div. 737.) Concur — McGivern, J. P., Markewich, Kupferman, Murphy and Tilzer, JJ.